DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 19 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 1-80, 99, and 105-106 are cancelled.
Claims 81-104 and 107-109 are pending.
Claims 94-96 and 102 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 81-82, 84, 88-93, 97, 100-101, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (CA 3,025,559 A1; of record), in view of Schmidt (US 2008/0260899 A1; cited hereinafter as “Schmidt ‘899”). 
Claim 81 recites a chewing gum for mucosal delivery of cannabinoids comprising water-soluble chewing gum ingredients and water-insoluble gum base, the gum base comprising one or more natural resins in an amount of 10-40% of the gum base, one or more elastomers in an amount of 3-30% of the gum base, and one or more elastomer plasticizers in an amount of 8-50% of the gum base, the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers, wherein the chewing gum comprises one or more high intensity sweeteners in an amount of 0.01 to 1% by weight of the chewing gum, wherein the chewing gum comprises one or more cannabinoids, and wherein the one or more cannabinoids comprises at least one phytocannabinoid that forms part of an extract. 
Schou teaches a compressed chewing gum composition for oral delivery of cannabinoids (pg 19: 25-29). In Example 7 (pg 72), Schou teaches a composition (CG2) comprising:

    PNG
    media_image1.png
    418
    401
    media_image1.png
    Greyscale


Wherein gum base GB1 comprises (pg 70):


    PNG
    media_image2.png
    312
    370
    media_image2.png
    Greyscale


In the example of GB1, the ingredient “Gum resins” is taken to mean “natural resins.”  As such, the gum base comprises elastomer in 15%; natural resin in 20%; and plasticizer in 15%, each within the claimed ranges. 

For the limitation of “one or more cannabinoids,” Schou teaches a mixture of THC and CBD (pg 9: 30-31).
Schou teaches a chewing gum for oral delivery of cannabinoids (pg 19: 25-29). Schou teaches the cannabinoids can be in the form of an extract of cannabis plant: “In an advantageous embodiment of the invention said one or more cannabinoids are derived from cannabis (pg 8: 14-15).
Schou teaches the gum base comprises: elastomer in the range of 5-40% by weight of the gum base; natural resin in the range of 8-45% by weight of the gum base (pg 46: 17-19); and 5 to 55% by weight elastomer plasticizers (pg 56: 3-5). For each component, there is significant overlap with the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I). For the limitation of the amount of one or more high intensity sweeteners, Schou teaches an amount of high intensity sweeteners of 0.3% (acesulfame K in an amount of 0.1% and aspartame in an amount of 0.2%) in Example 7 (pg 71), within the claimed range. 
Schou teaches a definition of the term “elastomer plasticizers” in claims 81 and 107-109 as follows (pg 48: 11-15):


    PNG
    media_image3.png
    112
    607
    media_image3.png
    Greyscale


This definition of “elastomer plasticizers” is, in fact, identical to that disclosed in the instant Specification at page 32, lines 10-15. It is noted that the Applicant has not claimed a specific compound as an elastomer plasticizer.
Regarding the limitation to claim 81 of “wherein the one or more cannabinoids comprises at least one phytocannabinoid that forms part of an extract,” the specification discloses the following (pg 45, lines 9-11): "the terms "cannabinoid extract" or "extract of cannabinoids", which are used interchangeably, encompass "Botanical Drug Substances" derived from cannabis plant material (pg 46, lines 11-13). The specification further discloses that “A botanical drug substance does not include a highly purified or chemically modified substance derived from natural sources. Thus, in the case of cannabis, "botanical drug substances" derived from cannabis plants do not include highly purified, Pharmacopoeial grade cannabinoids.” 
Schou, in teaching cannabinoids useful in the invention, does not teach a requirement of the use of “highly purified, Pharmacopoeial grade cannabinoids.” Schou teaches the composition comprises one or more cannabinoids, with the stipulation that the cannabinoids must have a phenolic moiety (Abstract). For example, Schou teaches the cannabinoids may be a three-part mixture of tetrahydrocannabinol, cannabidiol, and cannabinol (pg 10: 30-31).

For claim 84, Schou teaches the THC-CBD complex is combined with the high intensity sweeteners in a blender (pg 69), meeting the limitation of “close proximity.”
For claim 88, Schou teaches the chewing gum is extruded and the water soluble ingredients are added to the gum base (pg 71: e.g. 15).
For claim 89, Schou teaches suitable taste masking agents for lozenges of the invention or embodiments thereof may include, but are not limited to intensive sweetening agents and/or flavorants (pg 39: 18-26). While Schou does not teach sweetening agents and flavorants for use in masking the taste of cannabinoids in the chewing gum embodiment, one of ordinary skill would be motivated to use sweetening agents and flavorants for chewing gum since addition of sweetening agents and flavorants would constitute a combination of prior art elements according to known methods to yield a predictable result. See MPEP 2143(I).
Furthermore for claim 89, Schou teaches high potency sweeteners and flavorings in Example 7. As disclosed in the instant Specification, “the one or more high intensity sweeteners of the present invention in the specified amount may be advantageous according to the invention. It was seen that this amount in combination with the features of the invention serves to of particular interest in terms of limiting off-notes from the one or more cannabinoids of the invention (pg 3: 28 to pg 4: 2). Thus, while Schou teaches a composition comprising both high 
For claim 90, Schou teaches (pg 2: 30 to pg 3: 3) 
A further important advantage of the invention may be that while the composition has a very desirable stability retainable in orally dispensable delivery vehicles, such delivery vehicles be operable with a synchronized release of flavor and/or taste masking agents giving the user a desirable experience while delivering an effective amount of the cannabinoid(s) to the user.

For claim 91, Schou teaches (pg 16: 14-15) an embodiment of the invention the powdered composition is adapted to release at least 80 percent by weight of said cannabinoids after 10 minutes, and Schou also teaches the rate of release of the high potency sweetener is about the same as the cannabinoid. As such, this teaching is considered to overlap the claimed range for at least the following reason: this teaching of Schou includes a 100% release of high potency sweetener after 10 minutes. As such, the release of 100% of the high potency sweetener may occur in less than 10 minutes, for example within 5 minutes.
For claim 92, Schou teaches the gum base comprises elastomer in the range of 5-40% by weight of the gum base, natural resin in the range of 8-45% by weight of the gum base, and synthetic resin in the range of 5-95% by weight of the gum base (pg 46, 17-20), overlapping the claimed range
For claim 93, Schou teaches the cannabinoid can be cannabidiol (CBD) (Example 7 and pg 10: 9-10).
Claim 97 is in the form of a product-by-process claim. As discussed in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined 
For claim 99, Schou teaches that in an advantageous embodiment of the invention said one or more cannabinoids are derived from cannabis (pg 8: 14-15).
For claim 100, Schou teaches citrus and fruit flavors (pg 39: 18-26), known in the art to contain terpenes such as limonene.
For claim 101, Schou teaches preparation of a CBD-containing polymer from CBD (pg 63, Example 2).
For claim 103, Schou teaches addition of surfactants such as TWEEN 80 (pg 57: 20-23). 
Schou does not teach the limitation of “natural resins in an amount of 10-40%” recited in at least claim 81with sufficient specificity.
Schmidt ‘899 teaches the missing element of Schou.
Schmidt ‘899 teaches gum base formulations that are relatively soft (501) or relatively hard (502), comprising natural resins, elastomer, polyvinyl acetate (PVA; elastomer plasticizer), filler, and softeners (pg 15, [0256]; shown below in Table 1). 


    PNG
    media_image4.png
    220
    352
    media_image4.png
    Greyscale


It is noted that Schmidt ‘899 teaches PVA as an elastomer plasticizer at pg 7, [0148]).
It is further noted that the amounts of the ingredients “natural resins,” “elastomers,” and “elastomer plasticizers” comprising the gum base compositions taught by Schmidt ‘899 are each within the limitations recited in claims 81.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include natural resins in the claimed amount in the chewing gum composition of Schou. A person of ordinary skill would have been motivated to choose a natural resin in the claimed amount to include in the chewing gum composition of Schou because Schmidt ‘899 teaches that the consistency or hardness of a chewing comprising the claimed amounts of each of natural resins, elastomer plasticizer, and elastomer can be varied depending on the composition of each element in order to obtain a gum with appropriate hardness or softness.

2) Claims 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Schmidt ‘899 (cited above) and Schmidt (EP 1 554 935 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach the limitations of claims 85-57 regarding the placement of the water-soluble chewing gum ingredients in a chewing gum.
Schmidt teaches the missing elements of the combination of Schou and Schmidt ‘899.
For claim 85-87, Schmidt teaches a layered chewing gum tablet comprising at least one layer containing gum base (pg 2, [0001]). Schmidt teaches the gum base layer can contain sweeteners for longer duration of sweeteners (pg 2, [0006]), and the layer substantially free of gum base can also contain sweeteners (pg 2, [0008]) to improve the overall taste of the layered chewing gum (pg 3, [0021]). Schmidt teaches that it is preferred that at least one layer is substantially free of gum base. A layer substantially free of gum base can be made to rapidly disintegrate, a potential advantage in case of releasing an active ingredient (pg 2, [0007]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to partly separate the water soluble and the gum base ingredients in the chewing gum invention of the combination of Schou and Schmidt ‘899, such as a formulation comprising multiple layers containing discreet ingredients, since Schmidt teaches such an 

3) Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Schmidt ‘899 (cited above) and Jarho (US 2009/0298929 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach a cannabidiol in the form of a complex with a cyclodextrin.
Jarho teaches the missing element of the combination of Schou and Schmidt ‘899.
Jarho teaches the use of natural cyclodextrins (-CD, -CD and -CD) in buccal formulations such as chewing gums in order to improve the dissolution rate and bioavailability of selected cannabinoids, such as cannabidiol and tetrahydrocannabinol (pg 1, [0009] and [0010]). Jarho teaches the natural cyclodextrins improve the dissolution rate, absorption rate and bioavailability of classical cannabinoids when administered buccally (pg 2, [0016]), even though the cannabinoids are essentially insoluble (pg 2, [0017] and [0018]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a complex of a cannabinoid and a cyclodextrin for the resin bound cannabinoid in the chewing gum composition of the combination of Schou and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a complex of a cannabinoid 

4) Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), Schmidt ‘899 (cited above), and Van Damme (US 2015/0209322 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach a coating comprising a cannabinoid as recited in claim 104.
Van Damme teaches the missing element of the combination of Schou and Schmidt ‘899.
Van Damme teaches chewing gum formulations comprising cannabinoids (pg 2, [0018]). Van Damme teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition. Van Damme teaches this arrangement of elements of the chewing gum enables a controlled release profile. See pg 3, [0042]). Van Damme teaches the identical cannabinoid release characteristics as Estey, namely that the chewing gum composition releases at least 1% by weight to not more than 30% by weight, based on the total weight content of the cannabinoid in the chewing gum composition, within five minutes after ingestion.


5) Claims 81-97, 99-101, 103, and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Estey (US 2017/0368020 A1; of record), in view of Andersen (US 2006/0115433 A1), Schou (cited above), and Schmidt ‘899 (cited above), as evidenced by Leizner ("The composition of hemp seed oil and its potential as an important source of nutrition." Journal of Nutraceuticals, functional & medical foods 2.4 (2000): 35-53; of record).
Estey teaches oral compositions provide delivery of cannabinoids to a subject in the form of chewing gum (Abstract and pg 1, [0004]).
For claims 81 and 107-108, Estey teaches the chewing gum composition contains water soluble sugar, sugar alcohols, a water-insoluble gum base, and cannabidiol (pg 4, [0052] and pg 5, [0054]). Estey teaches natural resin is present in gum base in an amount of from about 10% to about 80% (pg 5, [0055]), overlapping the claimed range. Estey teaches the amount of high intensity sweeteners is from about 0.01% to about 2% (pg 4, [0053]), overlapping the 
For claims 82 and 107-108, Estey teaches the amount of high intensity sweeteners is from about 0.01% to about 2% (pg 4, [0053]), overlapping the claimed range. 
For claim 83, Estey teaches the cannabinoid species or derivatives (pg 4, [0048]), reading on an unbound form.
For claim 84, Estey teaches the cannabinoid and the high intensity sweetener is tableted together (pg 9, [0091]), reading on the limitation of “close proximity.”
For claims 85-87, Estey teaches the sweetener can be located in a powder layer (pg 7, [0073]).
For claim 89, Estey teaches the sweetener has the property of taste-masking (pg 9, [0091]).
For claims 93 and 101, Estey teaches the chewing gum can contain the cannabinoids cannabidiol (CBD), tetrahydrocannabinol (THC), and combinations thereof (pg 4, [0048]), reading on the “at least one isolated cannabinoid” recitation in claim 101.
For claim 97, Estey teaches that the cannabinoid (pg 7, [0071]) and sweetener (pg 9, [0091]) are included in a bulk powder prior to formulation of the gum piece.
For claim 99, Estey teaches hemp oil in the composition (pg 4, [0052]).

For claim 103, Estey teaches the composition can include polysorbate 20, 40, 60, or 80 in the composition as a surfactant, reading on a “self-emulsifying agent (pg 9, [0093]).
Estey does not teach the composition of the gum base as recited in claims 81 and 107-108 or the release rates recited in claims 90 and 91.
Andersen, Schou, and Schmidt ‘899 teach the missing elements of Estey.
Andersen teaches a compressed chewing gum tablet that includes gum base granules and chewing gum additives such as sweeteners and flavors (Abstract). The composition of the chewing gum base taught by Andersen includes “5 to 50% by weight elastomeric compounds, 5 to 55% by weight elastomer plasticizers, 0 to 50% by weight filler/texturiser, 5 to 35% by weight softener and0 to 1 % by weight of miscellaneous ingredients such as antioxidants, colourants, etc. See pg 3, [0065]). Andersen also teaches the formulation includes high-intensity artificial sweeteners in an amount of from 0.02% to 8% (pg 4, [0090]), overlapping the range claimed in claim 81. Andersen teaches the chewing gum tablet is useful as a pharmaceutical delivery vehicle for a wide range of polar and non-polar pharmaceutical active ingredients (pg 6, [0106]-[0124]). Andersen also teaches the active ingredients can be encapsulated (pg 5, [0098]).
prima facie case of obviousness exists. See MPEP 2144.05 (I). 
For claim 88, Schou teaches the chewing gum composition can be in the form of an extruded chewing gum (pg 45: 22-23).
For claim 90, Schou teaches (pg 2: 30 to pg 3: 3) 
A further important advantage of the invention may be that while the composition has a very desirable stability retainable in orally dispensable delivery vehicles, such delivery vehicles be operable with a synchronized release of flavor and/or taste masking agents giving the user a desirable experience while delivering an effective amount of the cannabinoid(s) to the user.

For claim 91, Schou teaches (pg 16: 14-15) an embodiment of the invention the powdered composition is adapted to release at least 80 percent by weight of said cannabinoids after 10 minutes, and Schou also teaches the rate of release of the high potency sweetener is about the same as the cannabinoid. As such, this teaching is considered to overlap the claimed range for at least the following reason: this teaching of Schou includes a 100% release of high potency sweetener after 10 minutes. As such, the release of 100% of the high potency sweetener may occur in less than 10 minutes, for example within 5 minutes.

For the amount of softener recited in claim 107, Schou teaches 5 to 35% by weight softener (cited above), overlapping the claimed range.
Schmidt ‘899 specifically teaches a gum base comprising the claimed amount of natural resin (see Table 1 of Schmidt ‘899 above) in a gum base where the softness is controlled for optimal chewing consistency, and wherein the softness allows the gum to be chewed at a higher chew rate to permit more cannabinoid to be released.
For claims 107 and 108, Schou teaches artificial high intensity sweeteners may be present in an amount of 0.02% to 8% (pg 50: 25-28), overlapping the claimed range, and for the limitation of “one or more softeners in an amount of 0.5 to 25%,” Schou teaches an amount of softener of from 5% to 35% (pg 56: 4-5), likewise overlapping the claimed range. 
It is noted that the amounts of the ingredients “natural resins,” “elastomers,” and “elastomer plasticizers” comprising the gum base compositions taught by Schmidt ‘899 are each within the limitations recited in claims 107-108.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the gum base comprising the elements taught by the combination of Andersen, Schou and Schmidt ‘899 in the claimed amounts in the chewing gum composition taught by 

6) Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Andersen (cited above), Schou (cited above), Schmidt ‘899 (cited above), and Jarho (cited above).
The teachings of Estey, Andersen, Schou, and Schmidt ‘899 are discussed above.
The combination of Estey, Andersen, Schou, and Schmidt ‘899 does not teach a cannabidiol in the form of a complex with a cyclodextrin.

Jarho teaches the use of natural cyclodextrins (-CD, -CD and -CD) in buccal formulations such as chewing gums in order to improve the dissolution rate and bioavailability of selected cannabinoids, such as cannabidiol and tetrahydrocannabinol (pg 1, [0009] and [0010]). Jarho teaches the natural cyclodextrins improve the dissolution rate, absorption rate and bioavailability of classical cannabinoids when administered buccally (pg 2, [0016]), even though the cannabinoids are essentially insoluble (pg 2, [0017] and [0018]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a complex of a cannabinoid and a cyclodextrin in the chewing gum composition of the combination of Estey, Andersen, Schou, and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a complex of a cannabinoid and a cyclodextrin in the chewing gum of the combination of Estey, Schou, and Schmidt ‘899 since Jarho teaches that such a complex is useful for increasing the dissolution rate, absorption rate, and bioavailability of the cannabinoids in the chewing gum formulation.

7) Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Andersen (cited above), Schou (cited above), Schmidt ‘899 (cited above) and Van Damme (cited above).

The combination of Estey, Andersen, Schou, and Schmidt ‘899 does not teach a coating comprising a cannabinoid as recited in claim 104.
Van Damme teaches the missing elements of the combination of Estey, Schou, and Schmidt ‘899.
Van Damme, as discussed above, teaches chewing gum formulations comprising cannabinoids (pg 2, [0018]). Van Damme teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition. Van Damme teaches this arrangement of elements of the chewing gum enables a controlled release profile. See pg 3, [0042]). Van Damme teaches the identical cannabinoid release characteristics as Estey, namely that the chewing gum composition releases at least 1% by weight to not more than 30% by weight, based on the total weight content of the cannabinoid in the chewing gum composition, within five minutes after ingestion.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a coating comprising a cannabinoid in the chewing gum composition of the combination of Estey, Andersen, Schou, and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a coating comprising a cannabinoid on the chewing gum of the combination of Estey Andersen, and Schou since Van Damme teaches that 

8) Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Schou (cited above), Andersen (cited above), Schmidt ‘899 (cited above), and McCoy (“Natural extracts and synthetics square off as cannabinoid drugs,” Chemical and Engineering News, 96(46), November 18, 2018, 1-4), as evidenced by Leizner (cited above).
Claim 109 is drawn to a chewing gum for mucosal delivery of cannabinoids, comprising water-soluble chewing gum ingredients and water-insoluble gum base, the gum base comprising one or more natural resins in an amount of 10-40% of the gum base, one or more elastomers in an amount of 3-30% by weight, and one or more elastomer plasticizers in an amount of 8-50% of the gum base, the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers, wherein the chewing gum comprises one or more high intensity sweeteners in an amount of 0.01 to 1% by weight of the chewing gum, wherein the chewing gum comprises one or more cannabinoids, and wherein the one or more cannabinoids comprises at least one synthetic cannabinoid in free form.

The combination of Estey, Andersen, Schou, and Schmidt ‘899 does not teach a cannabidiol in the form of a synthetic cannabinoid free base.
McCoy teaches the missing element of the combination of Estey, Schou, and Schmidt ‘899.
McCoy teaches synthetic cannabinoids compete with natural cannabinoids as pharmaceuticals. McCoy teaches that for pharmaceuticals, “In order to get the quality needed by regulatory bodies, the only way to do that is synthetically”, while for recreational and nutraceutical uses, cannabinoids produced by plants are preferred (pg 3, sixth and seventh paragraph). McCoy teaches synthetics offer purity and consistency, and further notes that firms obtaining cannabinoids from cannabis plants must contend with impurities in the plant, heavy metals in the growing medium, pesticide residues, and harsh extraction solvents (pg 3, eighth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Estey, Andersen, Schou, and Schmidt ‘899 to substitute a synthetic cannabinoid for the natural cannabinoid. A person of ordinary skill would have been motivated to choose a synthetic version of a cannabinoid as the specific cannabinoid to include in the composition of the combination of Estey, Andersen, Schou, and Schmidt ‘899 because McCoy had taught that synthetic versions of natural cannabinoids are preferred in pharmaceutical compositions 

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the 

1) Claims 81-93, 97-98, 100-101, 103-104, and 107-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-98, 102, and 104-106 of copending U.S. Patent No. 11,013,685 (reference patent), in view of Schmidt ‘899. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite the natural resins in an amount of 10-40%, elastomer plasticizers in an amount of 8-50% and elastomers in an amount of 3-30%. The reference patent does not recite the limitation of “the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers”; however, this property is considered inherent since the compositions appear to be identical. As such, the skilled artisan would have expected that the compositions would behave identically with regard to the mechanism of the elastomer plasticizer. "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).


Examiner’s Response to Arguments dated 19 July 2021
1) Rejection of claims 81-82, 84, 88-93, 97, 100-101, and 103 under 35 U.S.C. 103 over Schou and Schmidt 899.
The applicant argues that the prior art of Schou does not teach the limitation of “an extract,” as recited in independent claims 81 and 107.
The remarks of 19 July 2021 have been fully considered. However, the claims are considered unpatentable under 35 U.S.C. § 103 in view of the art cited in the above rejections. The term “an extract” is defined in the instant specification as a material that encompasses a substance derived from cannabis plant material  and prepared by “one or more of the following processes: pulverisation, decoction, expression, aqueous extraction, ethanolic extraction, or other similar processes." (See pg 46: 11-20). As such, the extract is a material prepared from cannabis using certain laboratory techniques to separate the active substances from the plant material; it does not appear to define the state of the extracted material. Conversely, the terms “unbound” and “free” are set forth in the specification to define the state of the botanical extract in the claimed chewing gum invention as meaning that the cannabinoids “are not bound to any carrier material that limits free transfer and release of the cannabinoids in the chewing 
As discussed above, Schou teaches the “one or more cannabinoids are derived from cannabis.” While Schou does not teach the processes exemplified in the instant specification, one of ordinary skill would interpret the term “derived from” to mean the same as “extracted from” given the context of the Schou statement. 
The applicant does not appear to have provided new arguments regarding the following rejections. 
2) Rejection of claims 85-87 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Schmidt ‘935 (EP 1 554 935 A1); 
3) Rejection of claim 98 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Jarho; and 
4) Rejection of claim 104 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Van Damme.
Since it is the position that independent claim 81 is properly rejected by the combination of the cited prior art of Schou and Schmidt, these rejections are likewise considered proper.

5) Rejection of claims 81-87, 89-97, 99-101, 103, and 107-109 under 35 U.S.C. 103 over Estey, Schou, and Schmidt ‘899.
The applicant argues that with respect to the claim term of “at least one isolated phytocannabinoid in free form” and the claim term “at least one 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Schou is cited in the rejection as providing a gum base that is compatible with releasing cannabinoids. In view of the applicant’s allegation that the gum base of Schou is somehow incompatible with comprising cannabinoids in an unbound form, the Examiner cites the teaching that the gum base disclosed by Schou, and instantly claimed, is a “typical” gum base that significantly overlaps, or is identical to, that described in the cited prior art of Andersen (pg 55: 20) as well as that instantly claimed. Andersen teaches a gum base that is useful as a delivery vehicle for a wide range of active ingredients, including highly lipophilic compounds such as flavor oils, essential oils, and fish oil. Furthermore, Andersen teaches the active agents can be encapsulated; as such, labile actives such as cannabinoids can be formulated in an unbound state in the chewing gum without the likelihood of atmospheric degradation.  
 The applicant argues that there is no motivation to combine Schou with art teaching no cannabinoid or a free (unbound) form of cannabinoid.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The newly cited art of Andersen teaches a gum base that meets the claimed gum base element and is generally useful as a carrier for a wide range of active compounds, including highly lipophilic compounds, and 
The applicant does not appear to have provided new arguments regarding the following rejections. 
6) Rejection of claim 98 under 35 U.S.C. 103 over Estey, Schou, Schmidt ‘899, and Jarho; and 
7) Rejection of claim 104 under 35 U.S.C. 103 over Estey, Schou, Schmidt ‘899, and Van Damme
Since it is the position that independent claim 81 is properly rejected by the combination of the cited prior art of Estey, Schou, and Schmidt ‘899, in combination with the newly cited art of Andersen, these rejections are likewise considered proper.

8) Rejection of claims 81-93, 97-101,103-104, and 107-108 on the ground of nonstatutory double patenting as being unpatentable over claims 82-98,102, and 104-106 of copending Application No. 16/257,785, in view of Schmidt ‘899.
A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer 
	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612